04/01/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0044



                                  No. DA 20-0044

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOSEPH RICHARD POLAK II,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

May 4, 2021, within which to prepare, serve, and file its response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              April 1 2021